NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 22, 2012
                                  Decided February 22, 2012

                                             Before

                             FRANK H. EASTERBROOK, Chief Judge                         

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐1861

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Western District of Wisconsin.

       v.                                         No. 10‐CR‐138‐BBC‐02

CARL B. POTTS,                                    Barbara B. Crabb,
     Defendant‐Appellant.                         Judge.

                                           O R D E R

        Carl Potts pleaded guilty to robbery after he and two accomplices robbed a liquor
store in Wisconsin. See 18 U.S.C. § 1951. The district court sentenced him as a career
offender under U.S.S.G. § 4B1.1 to 188 months’ imprisonment, the top of the guidelines
range. Potts appeals, but his appellate counsel has concluded that the appeal is frivolous
and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Potts did not
respond to counsel’s submission. See CIR. R. 51(b). We review only the potential issues
identified in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74
(7th Cir. 2002).

       Potts has not indicated that he wants his guilty plea set aside, so counsel properly
omits any discussion of the adequacy of the plea colloquy or the voluntariness of the plea. 
See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).
No. 11‐1861                                                                             Page 2


        Counsel does consider whether Potts could challenge his sentence as unreasonably
high. The sentence is within the properly calculated guidelines range and therefore
presumed reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Pillado, 656 F.3d 754, 772 (7th Cir. 2011). We are presented with no reason to set aside that
presumption here. The district court meaningfully considered the factors in 18 U.S.C.
§ 3553(a), emphasizing that Pott is addicted to drugs and alcohol and that prior terms of
imprisonment failed to deter him from engaging in the dangerous crime spree that
eventually led to his conviction.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.